Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Chambers Drive, Inc., d/b/a Dynasty Deli Quick Stop,
Respondent.
Docket No. C-12-310
ALJ Ruling No. 2012-3

Date: August 23, 2012

RULING AND ORDER

The Center for Tobacco Products (CTP) charges that Respondent, Chambers Drive, Inc.,
d/b/a Dynasty Deli Quick Stop (Dynasty Deli), violated the Federal Food, Drug, and
Cosmetics Act (21 U.S.C. § 331(k)) and regulations (21 C.F.R. §§ 1140.14(a) and
1140.14(b)(1)), because its employees sold tobacco products to a minor and failed to
verify the age of a person purchasing them. Respondent denies the charges.

CTP now moves for a summary decision. Because this case presents genuine issues of
material fact, I deny CTP’s motion.'

Background

The Family Smoking Prevention and Tobacco Control Act (TCA), Pub. L. 111-31, 123
Stat. 1776 (2009), amended the Food Drug and Cosmetics Act (Act). Among its

' With its motion and memorandum in support, CTP has filed three exhibits (CTP Exs. 1-
3), which include Exs. 1-A through 1-N. Respondent, Dynasty Deli, which is not
represented by counsel, has filed an answer but did not respond to the motion.
provisions, the statute prohibits “misbranding” of a tobacco product, and provides that a
tobacco product is “misbranded” if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); 21 U.S.C. § 387(c)(a)(7)(B); 21
C.F.R. § 1140.1(b). Section 906(d) (21 U.S.C. § 387f(d)) authorizes the Food and Drug
Administration (FDA) to regulate tobacco products, including their retail sales. See also
21 U.S.C. § 331 et seq.” Pursuant to that authority, the FDA has published regulations,
which, among other provisions, prohibit the sale of cigarettes and smokeless tobacco to
anyone under the age of 18. 21 C.F.R. § 1140.14(a). Retailers must verify the
purchaser’s age by means of a photographic identification containing the bearer’s date of
birth. 21 C.F.R. § 1140.14(b)(1).

In Mississippi (and other states), FDA-commissioned state inspectors check tobacco
retailers for compliance with the tobacco regulations. See 21 U.S.C. § 372(a)(1)(B)(@);
CTP Ex. 1 at 2 (Goldman Decl. §§ 3, 4). Among other strategies, inspectors accompany
minors to retail establishments, where the minors attempt to purchase tobacco products.
CTP Ex. 1 at 2 (Goldman Decl. { 5).

If the FDA determines that the retailer violated FDA rules, it must give the retailer
“timely and effective notice” of each alleged violation before it conducts a follow-up
compliance check; it must also give notice of all previous violations before it can charge
the retailer. TCA § 103(q)(1)(B), (D); 21 U.S.C. § 333 (Guidance); see also CTP Ex. | at
6 (Goldman Dec. 12). Consistent with these requirements, the FDA sends the retailer a
warning letter the first time it finds a violation. That letter lists the alleged violations,
warns of future inspections, and explains the consequences of future violations. CTP Ex.
1 at 3-4 (Goldman Decl. § 7).

The FDA may impose penalties, including civil money penalties (CMPs) for violations.
The amount of the CMP is related to the number of violations committed within a 24-
month period and increases significantly with every additional violation.*> Where, as

> The CTP is the division of the Food and Drug Administration (FDA) that oversees
implementation of the Tobacco Control Act.

* The statute calls for two schedules of maximum penalties: one for retailers with an
approved training program and one for retailers without such a program, for whom the
amounts should be higher. However, until the FDA promulgates regulations establishing
standards for approved retailer training programs, it imposes the lower range of penalties
for all retailers. The penalty for two violations is $250; the penalty for three violations is
$500; the penalty for four violations is $2,000; the penalty for five violations is $5,000,
and the penalty for six violations is $10,000. TCA § 103(q)(2); 21 U.S.C. § 333
(Guidance);
http://www.fda.gov/TobaccoProducts/GuidanceComplianceRegulatoryInformation/ucm2
52810.htm.
here, CTP alleges that the retailer violated regulations three times within a 24-month
period, it imposes a $500 CMP. Significantly, under current FDA policy, all violations
listed in the warning letter count as one for purposes of calculating the penalty.
http://www.fda.gov/TobaccoProducts/GuidanceComplianceRegulatoryInformation/ucm2
52810.htm.

Discussion

Here, Dynasty Deli is a state-licensed tobacco retailer, located in Booneville, Mississippi.
CTP Ex. 1 at 6-7 (Goldman Decl. § 14); CTP Ex. 1-A. CTP alleges that, three times in a
24-month period, Dynasty Deli employees violated federal regulations restricting the sale
and distribution of cigarettes and smokeless tobacco. Specifically, according to CTP:

e On June 9, 2011, a clerk at Dynasty Deli sold smokeless tobacco (Grizzly Long
Cut Wintergreen Moist Snuff) to a minor, who made the purchase under the
supervision of FDA-commissioned inspector, Randy Tutor. Complaint § 10; CTP
Ex. 1-C.

¢ On June 9, 2011, the Dynasty Deli clerk did not verify the minor’s age prior to
selling him the tobacco product. Complaint 410; CTP Ex. 1-C.

e Ina warning letter dated August 25, 2011, CTP advised Respondent of the alleged
June 9 violations, instructed the retailer to stop violating the tobacco regulations,
and warned that failing to correct the violations could “result in regulatory action
being initiated . . . without further notice. These actions may include, but are not
limited to, a [CMP], no-tobacco-sale order, seizure, and/or injunction.” Complaint
4 10; CTP Ex. 1-E.*

¢ On October 18, 2011, a clerk at Dynasty Deli sold smokeless tobacco (Grizzly
Long Cut Wintergreen Moist Snuff) to a minor, who made the purchase under the
supervision of FDA-commissioned inspector, Randy Tutor. Complaint § 9; CTP
Ex. 1-K.

¢ On October 18, 2011, the Dynasty Deli clerk did not verify the minor’s age prior
to selling him the tobacco. Complaint §9; CTP Ex. 1-K.

Respondent categorically denies these allegations. In its March 1, 2012 answer,
Respondent Store Manager Khaled Aljalal declares that all employees deny selling
tobacco products to minors. He also asserts that he checked the store’s security cameras

* In keeping with the policy mentioned above, CTP counts as one the two June 9
violations listed in the warning letter.
“to see if anyone came to the store on those dates and gave a ticket to any of the
employees,” but saw nothing.

I am authorized to grant a motion for summary decision “if the pleadings, affidavits, and
other material filed in the record, or matters officially noticed, show that there is no
genuine issue as to any material fact and that the party is entitled to summary decision as
a matter of law.” 21 C.F.R. § 17.17(b). Here, Respondent’s answer shows that virtually
all the material facts are in dispute. Dynasty Deli employees deny selling tobacco
products to minors; and they deny failing to verify a purchaser’s age.

Moreover, in examining the evidence for purposes of determining the appropriateness of
a summary decision, I must draw all reasonable inferences in the light most favorable to
the non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).
Drawing those inferences in Respondent’s favor here, I could not find that CTP is entitled
to judgment as a matter of law.

CTP rests its case on some remarkably weak evidence, which suggests that it may not be
able to prove its case, even in the absence of witness declarations from Respondent,
Dynasty Deli. Not one of CTP’s witnesses claims that he observed the alleged violations.
The two minors say that they worked with Inspector Randy Tutor one to two days per
week, visiting approximately ten retail establishments per day. CTP Ex. 2 at 1 (Poe Decl.
43); CTP Ex. 3 at 1(Tutor Decl. § 3). Witness Kolton Poe says that he was 17-years-old
in June 2011, when he worked with Inspector Tutor. CTP Ex. 2 at 1 (Poe Decl. ¥§ 1, 2).
He “recall[s] visiting retail establishments that sold tobacco products in Booneville,
Mississippi,” and that he was able to purchase Grizzly Long Cut Wintergreen Snuff or
Newport cigarettes at every establishment. CTP Ex. 2 at 2 (Poe Decl. §§ 5, 6). But he
does not mention visiting Respondent, Dynasty Deli. From this, I could reasonably infer
that Witness Poe never set foot in Dynasty Deli.

Witness Timothy Tutor (who is not related to Inspector Tutor) says that he was born in
December 1994, and worked with Inspector Tutor from February 2011 to February 2012.
CTP Ex. 3 at 1 (Tutor Decl. {§ 1, 2). He also remembers visiting retail establishments in
Booneville, Mississippi, and “specifically recall[s]” visiting an establishment in
Booneville named Dynasty Deli Quick Stop. CTP Ex. 3 at 2 (Tutor Decl. ¥.5). He says
that he was able to purchase Grizzly Long Cut Wintergreen Snuff “at the majority of
establishments” he visited, but, significantly, he does not claim that he purchased snuff
or anything else at Respondent’s establishment. CTP Ex. 3 at 2 (Tutor Decl. § 6). From
this, I could reasonably infer that Witness Tutor made no purchases from Dynasty Deli.

CTP submits no receipts establishing that any purchase was made from Dynasty Deli on
June 9, October 18, or any other day.
CTP submits no declaration from Inspector Tutor, who has been deployed to Afghanistan
and is currently unavailable. Instead, it relies on the inspector’s business records and
practices to prove its case. While likely admissible in these proceedings, CTP should be
prepared to show that it had systems in place to prevent, or at least minimize errors.
Drawing all reasonable inferences in the light most favorable to Dynasty Deli, however, I
infer that CTP had no such systems in place. In fact, Inspector Tutor’s reports suggest a
system rife with the potential for errors. According to the minor witnesses, they
accompanied Inspector Tutor to ten retailers per day. CTP Ex. 2 at 1 (Poe Decl. { 3);
CTP Ex. 3 at 1 (Tutor Decl. § 3). The inspector did not, as a matter of course, photograph
the establishments he visited in order to demonstrate that he had been there. His
“diaries” for June 9 and October 18 say that he was in Booneville, Corinth, Baldwyn, and
Tupelo, but do not mention specific visits to Dynasty Deli. CTP Exs. 1-D, 1-L. The
minors allegedly purchased identical products (with identical bar codes) at multiple
establishments throughout the day, and the inspector did not photograph the purchases
until after he returned to his office. CTP describes no method by which he insured that
the tobacco product he eventually photographed was the same product the minor
purchased at Dynasty Deli. CTP Ex. 1-C at 3-7; CTP Ex. 1-J at 3-7. Although Inspector
Tutor drafted narrative reports, he did so only after he returned to his offices, increasing
the risk of confusion and error. CTP Exs. 1-C, 1-J.5

CTP Supervisory Safety Officer Tara Goldman notes that, during the inspections,
inspectors also record their inspection information into the FDA’s Tobacco Inspection
Management System (TIMS), a “web interface,” and CTP produces copies of what
appear to be TIMS reports. These reports indicate that the minors purchased smokeless
tobacco at Dynasty Deli on June 9 and October 18. CTP Exs. 1-B, 1-I. While this
evidence appears to link Respondent Dynasty Deli with the purchases of tobacco
products, as alleged, Respondent has every right to challenge their reliability and, at a
minimum, to cross-examine CTP’s witnesses about them.°

* According to the reports, Inspector Tutor drafted them after returning to his office the
same day the minors made their purchases. According to CTP Supervisory Safety
Officer Tara Goldman, inspectors typically take photographs and draft their narrative
reports within 24-72 hours after the close of the inspection. CTP Ex. | at 2-3 (Goldman
Decl. 5). The longer the delay between inspection and reporting, the greater the
likelihood of error.

° These reports constitute the sole evidence directly linking Dynasty Deli with the
violations. I am not convinced that I can appropriately enter judgment against
Respondent based on this evidence, inasmuch as Respondent will not have the
opportunity to cross-examine the purported initiator of the reports, Inspector Tutor. The
parties will have an opportunity to address this issue before I decide the case.
Conclusion
The following facts appear “without substantial controversy” (see 21 C.F.R. § 17.17(d):

e Respondent owns an establishment that does business as Dynasty Deli Quick Stop,
located at 1301 Chambers Drive, Booneville, Mississippi;

e Respondent is a licensed tobacco retailer in the State of Mississippi;
e Dynasty Deli sells tobacco products.

The parties dispute whether Dynasty Deli employees sold tobacco products to minors on
June 9 and October 18, 2011. The parties also dispute whether, on these occasions,
Dynasty Deli employees failed to verify the minor’s age prior to selling him tobacco
products. Because these material facts are in dispute, I deny CTP’s motion for summary
decision.

I will hold a prehearing conference in this matter on September 28, 2012 at 10:00 A.M.
E.D.T., which will be conducted by telephone. At that time, we will discuss these
unresolved issues, determine whether an in-person hearing is necessary, and if so,
schedule its date and time.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

